Simon J.,

delivered the opinion of the court.
Plaintiff claims six'hundred dollars, as the amount of a contract for work to be done to defendant’s house. He alleges, that although the work was not entirely finished, he is entitled to the whole amount, of his contract, because (he defendant dismissed him without any just or legal cause.
Defendant pleads several matters in avoidance, and avers that he did not dismiss the plaintiff; that said plaintiff having violated his contract by requiring defendant to pay him the whole amount to be due on the completion of the work, before the same was finished, or to give him his note for it, he, defendant, refused. Whereupon, plaintiff abandoned his work, and declared that he would not go on to complete it and fulfil his contract; that defendant, considering the contract at an end, employed other workmen to finish the work. He further pleads payment of one hundred and ninety dollars, claims compensation for the hire of negroes, and for what he has been obliged to pay to other workmen to complete the work, and prays that plaintiff’s claim be rejected.
The District Court gave judgment in plaintiff’s favor for one hundred and twenty dollars, and the defendant appealed.
The contract shows that payment for the work was to be made as it progressed, if required, and the balance when finished. »
It appears, from the evidence, that plaintiff began to work in February. On the 24th of May following, he signed a receipt for one hundred and ninety dollars. About the time *34he signed the receipt, plaintiff told defendant that he would not g0 0n with the work unless defendant would give him his note for the work which was to be done. This defendant refused. Plaintiff then went to Franklin ; and when he returned, he said he would go on with the work, but defendant replied that as he had broken his contract, he did not want him to finish the work. Defendant employed another workman. Plaintiff did not work any more, and what he had done was about one-half of the contract. Defendant paid upwards of three hundred dollars to the other workman to finish the work. The evidence shows, also, that plaintiff had employed three of defendant’s negroes during the lime he worked for him. Their hire is valued at one dollar and fifty cents per day. One of them worked for two weeks, and the two others for about two months.
■Where a workman by the more than is aucontact, and on leaves historic uncompleted the mayrseimmediother workmen to complete the ÍbrmeranCannot TeTemViiTand afterwardsoffers to perform the •work.
shouldberemu-to iawedbu°rmust on his part com-his contract.Wl ^
We are satisfied, from the facts of the case, that if the plaintiff did not complete his contract, it was owing to his own fault. He had no right, under said contract, to demand payment for the work to be done. It was to be paid for as it progressed, and the balance when finished. He asked defendant one hundred dollars, which defendant did not refuse ; and when he notified defendant that lie would not g0 on wjth the work, and went to Franklin, we believe defendant was then authorized to employ another workman, as he was not obliged to wait until plaintiff thought proper to return » Ihis, plaintiff cannot complain, as his unreasonable pretensions were, from the evidence, the only cause of the difficulty. It is certainly just that workmen should be renumeratec* f°r lhe*r labor, and that they should be protected against the bad faith or injustice of their employers, but on the other hand, they should comply strictly with their contracts ; and in the Present case, we are not ready to say that defendant was bound to submit to the caprice of an individual, , 1 7 who, regardless or his obligations, showed himself delermined vi°late his contract. - The principles established by this court in the case of Hayes vs. Marsh, 11 Louisiana Reports, 372, would, in our opinion, be applicable to this case,
With this view of the question, and as the defendant has *35only prayed that the plaintiff’s demand be rejected, we think the District Court erred in allowing him one hundred and twenty dollars. The defendant paid plaintiff one hundred and ninety dollars ; the hire of his slaves amounted to more than one hundred and ten dollars, only one-half of the work was done when plaintiff declined to go on with his contract, and defendant having been obliged to employ another person, had to pay him upwards of three hundred dollars, thus he was fully compensated for the work he had done. On the whole, we are unable to discover how the judge a quo could give judgment in favor of the plaintiff.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and that ours be for the defendant with costs in both courts.